Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 11, 15, and 16 of  conflicting U.S. Patent No. 10986418 in view of Newell (9998794) and Lemelson (2005/0086058).
 
Claim 1 of application 17/200262 recites a method comprising determining closed caption data associated with a content asset; determining, based on a user setting associated with a hearing impairment, at least a portion of the closed caption data; and causing, based on an association of compensation information with the at least a portion of the closed caption data, output of audio associated with the at least a portion of the closed caption data.
The method of U.S. Patent No. 10986418 claims 1, 8, and 15 differ from instant applications claim 1 in that it fails to disclose determining closed caption data associated with a content asset, and causing based on an association of compensation information 
In an analogous art, Newell discloses determining closed caption data associated with a content asset (“…a portion of the closed captioning stream is analyzed”; col. 25, lines 47-67) and causing based on an event associated with the portion of closed caption data, output of audio associated with the at least portion of the closed caption data (Supplemental information associated with the close caption data is provided to the user; col. 9, lines 40-45, lines 57-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10986418 claims 1, 8, and 15   to include the abovementioned limitations, as taught by Newell, for the advantage of improving speech intelligibility.
However, U.S. Patent No. 10986418 claims 1, 8, and 15, and Newell fail to disclose causing, based on an association of compensation information, output of audio associated with the portion. 
In an analogous art, Lemelson discloses:
causing, based on an association of compensation information, output of audio associated with the portion (For a hearing impaired person, the equalization/compensation function allows individual frequencies to be adjusted that pose a problem for the person; [0063], [0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10986418 claims 1, 8, and 15, and 

Claim 1 of the instant application corresponds to claims 1, 8, and 15 of the conflicting Patent.
Claims 5 of the instant application corresponds to claims 4, 11, and 16 of the conflicting Patent.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 - 24 is/are directed to the abstract idea relating to certain methods of organizing human activity in that they modify select audio for a hearing impaired user.  Specifically, the claims are directed determining closed caption data associated with a content asset, determining, based on a user setting associated with a hearing impairment, at least a portion of the closed caption data, and 
causing, based on an association of compensation information with the at least a portion of the closed caption data, output of audio associated with the at least a portion of the closed caption data (Specification: [0013]). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are steps that are well-known routine and conventional implemented on a computer and do not add meaningful limits to practicing the abstract idea.
Claim 1 (and similarly claims 9 and 17) recites a method for a user determining select closed captioning words that a viewer has trouble hearing based on the viewer profile, and reading out those specific words to the viewer.  These steps describe the concept of collecting viewership information, Electric Power Group.  The concept of claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the concept of Claim 1 of analyzing viewer data and modifying it is an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 9 additionally recites the device comprises processors and a memory to perform the steps and claim 17 recites a computing device configured to perform the steps.  These elements are all recited at such a high level of generality and amount to generic computer components performing well-understood, routine, and conventional activities such as data retrieval and processing. Merely utilizing computing devices to retrieve and process the viewership data does not impose a meaningful limit on the computer implementation of the abstract idea alone, and involve retrieving, comparing and transmitting various viewership data, all steps which could be performed by a generic programmed computer or mentally by a human being.  Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 2 – 8 (and similarly claims 10 – 16 and 18 – 24) recite the same abstract idea of Claim 1 (and 9 and 17, respectively).  The claims recite additional elements what the compensation information comprises, output of the audio comprises, etc. These elements merely recite more abstract steps of the abstract idea identified in Claim 1 above and are steps that appear to be merely performed by a generic programmed computer. As such, the limitations of the dependent claims do not meaningfully limit the claim.
Claims 1-24 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell (9998794) in view of Lemelson (2005/0086058).

As for claims 1, 9, and 17, Newell discloses a method comprising: 
determining closed caption data associated with a content asset (“…a portion of the closed captioning stream is analyzed”; col. 25, lines 47-67); 
determining, based on an event, at least a portion of the closed caption data (Based on a triggering event (user confusion), a portion of the close captioning stream is analyzed; col. 25, lines 47-67); and 
causing based on an event associated with the portion of closed caption data, output of audio associated with the at least portion of the closed caption data (Supplemental information associated with the close caption data is provided to the user; col. 9, lines 40-45, lines 57-67).
However, Newell fails to disclose:
Determining, based on a user setting associated with a hearing impairment, at least a portion of content;

In an analogous art, Lemelson discloses:
Determining, based on a user setting associated with a hearing impairment, at least a portion of content (Selectively adjusts frequency for portion of content user cannot hear properly; [0063], [0076]);
causing, based on an association of compensation information, output of audio associated with the portion (For a hearing impaired person, the equalization/compensation function allows individual frequencies to be adjusted that pose a problem for the person; [0063], [0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newell’s invention to include the abovementioned limitation, as taught by Lemelson, for the advantage of improving speech intelligibility.


 As for claims 2, 10, and 18, Lemelson discloses wherein the compensation information comprises an indication to perform modifying a sound (For a hearing impaired person, the equalization/compensation function allows individual frequencies to be adjusted that pose a problem for the person; [0063], [0076]). 



As for claims 4, 12, and 20, Lemelson discloses wherein causing the output of the audio comprises or modifying at least a portion the audio based on the compensation information ([0063], [0076]).  

As for claims 5, 13, and 21, Lemelson discloses wherein determining at least a portion of the closed caption data comprises determining that the closed caption data comprises one or more of a word or set of characters associated with the hearing impairment ([0021], [0063], [0076]).

As for claims 6, 14, and 22, Lemelson discloses wherein determining at least a portion of the closed caption data comprises determining, based on analyzing characters in the closed caption data, one or more characters, syllables, or words associated with the hearing impairment.  ([0021], [0063], [0076]).

As for claims 7, 15 and 23, Newell discloses wherein determining closed caption data associated with the content asset comprises accessing the closed caption data in a closed caption stream (310 – fig. 3).

As for claims 8, 16, and 24, Newell further comprising: 

applying, based on the estimated time associated with the audio, a corrective action associated with the content asset to one or more of modify, select, or generate the audio (Supplemental information associated with the close caption data is provided to the user; col. 9, lines 40-45, lines 57-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421